 



Exhibit 10.1
AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

         
TO:Nevada Title Company
  Escrow No.:                                           
2500 N. Buffalo, Suite 240
  Escrow Officer:   Carla Burchard
Las Vegas, NV 89128
  Telephone:   (702) 251-5159
 
  Facsimile:   (702) 966-5848

          THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS
(“Agreement”) is made and effective as of June 3, 2005 by and between Pioneer
Americas LLC, a Delaware limited liability company as successor to Pioneer Chlor
Alkali Company Inc. (“Seller”), and Marnell Properties, LLC a Nevada limited
liability company and/or assignee (“Buyer”), with respect to the following:
R E C I T A L S:
A. Seller is the owner of certain unimproved real property located in Clark
County, Nevada being a portion of Assessor Parcel Numbers 178-13-101-005 and
178-12-201-012, and being more particularly described as Parcel 3A on the
Amended Parcel Map attached hereto as Exhibit “A” (the “Amended Parcel Map”),
together with rights and appurtenances thereto (collectively, the “Property”).
B. Buyer desires to purchase the Property from Seller, and Seller desires to
sell the Property to Buyer, upon the terms and subject to the conditions set
forth below. However, the mere preparation of this Agreement by Seller or
Seller’s agent and submission of same to Buyer shall not be deemed an offer to
sell the Property. As a result, Seller may have made or subsequently might make
other proposals to sell the Property. Buyer must be aware that Seller’s
customary practice is not to bind itself to sell the Property until (as is
provided below) this Agreement has been fully executed by both Buyer and Seller
and the “Escrow Holder” has timely received the “Initial Deposit” (as such terms
are defined below) in good funds.
NOW THEREFORE, in consideration of the foregoing, and the mutual covenants of
the parties herein, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree and instruct Nevada Title Company (the “Escrow Holder”)
with regard to the escrow (“Escrow”) created pursuant hereto as follows:

 



--------------------------------------------------------------------------------



 



     1. Recitals. The Recitals set forth above are incorporated herein by
reference and made a part of this Agreement as fully as if set forth herein
verbatim.
     2. Purchase and Sale. Seller agrees to sell the Property to Buyer, and
Buyer agrees to purchase the Property from Seller, upon the terms and conditions
set forth in this Agreement.
     3. Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be Twenty-Four Million Dollars ($24,000,000.00). The Purchase
Price shall be payable as follows:
     a. After this Agreement is executed and delivered by both Buyer and Seller,
Buyer shall pay to Escrow Holder to hold in an interest bearing account in the
Escrow the sum of Two Hundred Thousand Dollars ($200,000.00) (the “Initial
Deposit”).
     b. Upon the expiration of the Inspection Period (as defined below), Buyer
shall pay to the Escrow Holder in an interest bearing account in the Escrow an
additional deposit of Two Hundred Thousand Dollars ($200,000.00) (the
“Additional Deposit”). The Initial Deposit and the Additional Deposit paid to
the Escrow Holder in accordance with this Agreement shall hereinafter be
referred to as the “Deposit”. The Deposit and any interest accrued therefrom,
shall be credited toward the Purchase Price upon the successful “Closing”, as
hereafter defined. The accrued interest shall be disbursed to the party to whom
the Deposit is ultimately disbursed in accordance with the terms of this
Agreement.
     c. If at the end of the Inspection Period, the result of Buyer’s
Suitability Determination (as defined below) is favorable (or is deemed
favorable because Buyer failed to give timely notice), then the Deposit will
become nonrefundable and the Escrow Holder shall immediately release the Deposit
and accrued interest to Seller. The Deposit and interest accrued on the Deposit
during the Inspection Period shall be applied to the Purchase Price.
     d. On or before Closing, Buyer shall deposit or cause to be deposited with
the Escrow Holder, by a confirmed wire transfer, the balance of the Purchase
Price, plus such additional funds, if any, as may be required to pay Buyer’s
share of prorations and closing costs, as set forth herein.
     4. Inspection Period; Buyer’s Suitability Determination
     a. Buyer shall have until 5:00 PM (PDT) on August 31, 2005 (the “Inspection
Period”) to investigate, review and approve the physical condition of the
Property, including, without limitation, conducting any engineering inspections,
tests and examinations of the Property to determine if the Property is suitable,
in Buyer’s sole opinion, for Buyer’s intended

2



--------------------------------------------------------------------------------



 



use of the Property and to consider such other matters as may be relevant to
Buyer’s determination to purchase the Property. Buyer’s determination during the
Inspection Period that the Property is suitable is referred to hereinafter as
“Buyer’s Suitability Determination.”
     b. During the course of the Inspection Period, Seller shall make available
during normal business hours for inspection and copying, all nonconfidential
reports, studies and documents in Seller’s possession or control relating to the
Property, and all material correspondence and current agreements with
governmental agencies relative to the Property and its future development
(collectively, “Seller’s Materials”). Buyer acknowledges and understands that
Seller’s Materials may have been prepared by parties other than Seller and that
Seller makes no representation or warranty whatsoever, express or implied, as to
the completeness, content or accuracy of such materials. Buyer specifically
releases Seller from all claims, whether known or unknown, which are or may be
asserted against or incurred by Buyer by reason of the information contained in,
or that should have been contained in, Seller’s Materials.
     c. At any time prior to the expiration of the Inspection Period, Buyer and
its representatives and consultants, at Buyer’s sole cost and expense, and upon
not less than three (3) days prior written notice, shall have the right to enter
upon and inspect the Property and conduct such soils, engineering and
environmental tests as Buyer may desire. Prior to commencing any tests or
investigation which involve the drilling or disturbance of the surface of the
Property, Buyer shall submit to Seller its operational plans for conducting such
inspections and tests, which plans shall be subject to Seller’s reasonable prior
written approval. Seller reserves the right to have a representative present
during any inspection or test. Buyer must provide a certificate or other written
evidence of casualty insurance satisfactory to Seller prior to Buyer’s (or
Buyer’s consultants’) entry upon the Property. Buyer shall promptly restore the
Property to the condition existing immediately prior to any such inspections
and/or test and shall provide Seller with copies of any reports or data
obtained, without charge. Buyer shall be solely responsible for any costs
incurred in connection with its review, inspection and/or investigation of the
matters set forth in this Section, and Buyer hereby agrees to protect, defend,
indemnify and hold Seller and the Property free and harmless from any and all
costs and liability therefor (including without limitation, attorneys’ fees and
expenses) and for any damage to the Property resulting from such inspections or
tests. This indemnity shall survive termination of the Agreement without
transfer of title to Buyer.
     d. Buyer’s Suitability Determination of the Property will be made in
Buyer’s sole discretion during the Inspection Period. On or before 5:00 P.M.
(PDT) on the last day of the Inspection Period Buyer must submit to both Seller
and the Escrow holder written notice of the result of Buyer’s Suitability
Determination. If Buyer neglects to submit written notice of the result of
Buyer’s Suitability Determination on or before 5:00 P.M. (PDT) on the last day
of the Inspection Period, then Buyer’s Suitability Determination will be deemed
favorable, Buyer will be obligated to purchase the Property on the terms of this
Agreement, and Buyer must immediately pay the Additional Deposit to the Escrow
Holder, and then both the Initial Deposit and the Additional Deposit will become
nonrefundable and the Escrow Holder must immediately

3



--------------------------------------------------------------------------------



 



release the entire Initial Deposit (with interest accrued while the Initial
Deposit was held by Escrow Holder) and the Additional Deposit to Seller.
     e. If the result of Buyer’s Suitability Determination is favorable, then
Buyer will be obligated to purchase the Property on the terms of this Agreement,
and Buyer must immediately pay the Additional Deposit to the Escrow Holder, and
then both the Initial Deposit and the Additional Deposit will become
nonrefundable and the Escrow Holder must immediately release the entire Initial
Deposit (with interest accrued while the Initial Deposit was held by Escrow
Holder) and the Additional Deposit to Seller.
     f. If the result of Buyer’s Suitability Determination is negative, then
Buyer will not be obligated to purchase the Property, this Agreement will
immediately terminate, and the Initial Deposit, together with any interest
earned thereon, will be refunded to Buyer without any further approval from the
Seller, and the parties will have no further obligation to each other except for
the indemnity obligations of Buyer set forth herein. If the result of Buyer’s
Suitability Determination is negative, Buyer must also deliver the results of
all of Buyer’s inspections and studies of the Property to Seller.
     5.  “AS IS” Sale. Buyer acknowledges and agrees that:
     a. Buyer is experienced in the ownership and development of properties
similar to the Property.
     b. Buyer is fully relying on Buyer’s (or Buyer’s representatives’)
inspections of the Property and not upon any statements (oral or written), which
may have been made or may be made (or purportedly made) by Seller or any of its
representatives.
     c. Buyer has (or Buyer’s representatives have), or prior to the end of the
Inspection Period will have, thoroughly inspected and examined the Property to
the extent deemed necessary by Buyer in order to enable Buyer to adequately
evaluate the condition of the Property and all other aspects of the Property
(including, but not limited to, the environmental condition of the Property),
and Buyer acknowledges that Buyer is relying solely upon its own (or its
representatives’) inspection, examination and evaluation of the Property, as a
material part of the consideration of this Agreement and the purchase of the
Property.
     d. Buyer acknowledges that adjoining the Property is certain property owned
by Seller that is a part of Parcel 4-A on the Amended Parcel Map, and that
(i) such adjoining property is currently used for the production of chemicals
that constitute inhalation hazards, (ii) such adjoining property has been used
in the past for the production of other hazardous chemicals, including some
chemicals that have been identified as carcinogens, and (iii) access to

4



--------------------------------------------------------------------------------



 



portions of such adjoining property that have been contaminated as a result of
past production practices must be prohibited.
     e. At Closing Buyer will accept the Property in its “as is, where is”
condition and with all faults, and without representations and warranties of any
kind, express or implied, or arising by operation of law, except only to the
extent as may be otherwise expressly set forth in this Agreement. Without
limiting the generality of the foregoing, in connection with the sale of the
Property to Buyer, except to the extent expressly set forth in this Agreement,
Seller and Seller’s agents, employees, attorneys, contractors and affiliates
(“Seller’s Related Parties”) have made no, and specifically disclaim, and Buyer
accepts that Seller and Seller’s Related Parties have disclaimed, any and all
representations, guaranties or warranties, express or implied, or arising by
operation of law, of or relating to the Property, including without limitation,
of or relating to:
     i. The use, income potential, expenses, operation, characteristics or
condition of the Property or any portion thereof, including without limitation,
warranties of suitability, habitability, merchantability, design or fitness for
any specific or a particular purpose, or good and workmanlike construction,
     ii. The nature, manner, construction, condition, state of repair or lack of
repair of the Property, on the surface or subsurface thereof, whether or not
obvious, visible or apparent,
     iii. The nature or quality of construction, grading, soil compaction,
structural design or engineering of the Property,
     iv. The environmental condition of the Property and the presence or absence
of or contamination by hazardous material, or the compliance of the Property
with regulations or laws pertaining to health or the environment,
     v. A Lease agreement for billboard locations on the property with Peckman
Sign Company, LLC (“Peckman Sign Company Billboard Lease”) in the form attached
hereto as Exhibit B concerning the lease of billboard locations at the Property,
     vi. Matters shown on the Amended Parcel Map;
     vii. The covenants, conditions and restrictions concerning the future use
and development of the Property found within a Declaration of Covenants
Conditions and

5



--------------------------------------------------------------------------------



 



Restrictions in the form attached hereto as Exhibit C (the “Declaration of
Covenants Conditions and Restrictions”);
     viii. The threatened condemnation of a portion of the Property for Eastgate
Road by the City of Henderson approximately at the location of an access
easement shown on a parcel map recorded in File 100, Page 24 of Parcel Maps,
Office of the County Recorder, Clark County, Nevada; and
     ix. The soil conditions, drainage, flooding characteristics, utilities or
other conditions existing in, on or under the Property.
     f. Upon Closing, Buyer will expressly assume all risks, liabilities,
claims, damages and costs (and agrees that Seller shall not be liable for any
special, direct, indirect, consequential, or other damages) resulting or arising
from or related to the ownership, use, condition, location, maintenance, repair
or operation of the Property except as otherwise expressly provided herein.
Without in any way limiting the foregoing, Buyer releases Seller and Seller’s
Related Parties from any and all claims, demands, causes of action, judgments,
losses, damages, liabilities, costs and expenses (including attorneys’ fees),
whether known or unknown, liquidated or contingent (collectively, “Claims”)
arising from or related to (a) any defects, errors or omissions in the Property,
whether the same are a result of negligence or otherwise; or (b) other
conditions (including environmental conditions) affecting the Property, whether
the same are a result of negligence or otherwise. Buyer hereby represents,
warrants, and acknowledges to the Seller and Seller’s Related Parties that it
understands the foregoing release. This Section specifically includes any Claims
under any Environmental Laws, or under the Americans with Disabilities Act of
1990, (42 U.S.C. 12101 et seq.). Environmental Laws include, but are not limited
to, the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act (42 U.S.C. 6901 et seq.), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Emergency
Planning and Community Right to Know Act (42 U.S. C. 11001 et seq.), the Clean
Air Act (42 U.S.C. 7401 et seq.), the Clean Water Act (33 U.S.C. 1251 et seq.),
the Toxic Substances Control Act (15 U.S.C. 2601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. 1801 et seq.), the Occupational Safety
and Health Act (29 U.S.C. 651 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. 136 et seq.), and the Safe Drinking Water Act (42
U.S.C. 300f et seq.), as any of the same may be amended from time to time, and
any state or local law dealing with environmental matters, and any regulations,
orders, rules, procedures, guidelines and the like promulgated in connection
therewith, regardless of whether the same are in existence on the date of this
Agreement. The provisions of this Section shall survive the Closing.
     6. Condition of Title. Title to the Property shall be conveyed to Buyer by
a Grant, Bargain and Sale Deed (the “Grant, Bargain and Sale Deed”) subject only
to the following conditions of title (collectively, “Permitted Exceptions”):

6



--------------------------------------------------------------------------------



 



     a. A lien to secure payment of unpaid real estate taxes and assessments,
not delinquent;
     b. Matters affecting the condition of title created by or with the written
consent of Buyer;
     c. Covenants, conditions, encumbrances, easements and restrictions and all
other matters of record as shown on a preliminary title report (“Preliminary
Title Report”) issued by or through the Escrow Holder, which are approved or
deemed approved by Buyer in accordance with this Section;
     d. All matters which would be disclosed by a physical inspection and/or an
accurate survey of the Property not disapproved by Buyer pursuant to this
Agreement;
     e. The threatened condemnation by the City of Henderson of a portion of the
Property for Eastgate Road;
     f. The Peckman Sign Company Billboard Lease;
     g. Matters shown on the Amended Parcel Map;
     h. The Declaration of Covenants Conditions and Restrictions; and
     i. Zoning ordinances and regulations and any other laws, ordinances and
governmental regulations and restrictions regulating the use, occupancy or
enjoyment of the Property.
7. Title Examination and Policy.
     a. The Escrow Holder will provide the Preliminary Title Report to Buyer,
together with copies of underlying documents identified as exceptions in the
Preliminary Title Report, as soon as practical after the mutual execution and
delivery of this Agreement. Buyer shall have thirty (30) days from receipt to
examine the Preliminary Title Report and exceptions, and to specify to Seller
those items reflected thereon which Buyer will accept (“Permitted Exceptions”)
and those items which Buyer finds objectionable (“Title Objections”). If Buyer
does not deliver to Seller a written notice specifying those items that are
Permitted Exceptions and Title Objections within the above-stated time period,
then all of the items reflected on the Preliminary Title Report shall be
considered to be Permitted Exceptions. If Buyer timely delivers a Title

7



--------------------------------------------------------------------------------



 



Objections notice to Seller, Seller shall, within three (3) business days of
receipt of the Title Objections, advise Buyer in writing which Title Objections,
if any, that Seller is willing and able to correct or remedy by the Closing. If
there are any Title Objections which Seller is either unwilling or unable to
correct or remedy, Buyer shall have the right, by written notice delivered to
Seller within three (3) business days of Seller’s notice, to either accept the
Property with the Title Objections which Seller refuses or is unwilling to
correct or remedy, or terminate this Agreement, in which event all documents
delivered by Seller to Buyer shall be returned to Seller, the results of Buyer’s
inspections and studies of the Property, if any, shall be delivered to Seller,
the Deposit and all interest accrued thereon shall be returned to Buyer, and
thereafter this Agreement and the Escrow created pursuant hereto shall be deemed
terminated and, except for the indemnity obligations of Buyer set forth in this
Agreement, neither party shall have any further rights or obligations hereunder.
     b. Title shall be evidenced by a CLTA Owner’s Standard Coverage Policy of
Title Insurance ("Title Policy"), issued by a reputable title insurance company
in the amount of the Purchase Price, showing title to the Property vested in
Buyer, subject only to the Permitted Exceptions. Buyer, at its option and at its
sole cost and expense for the incremental premium amount in excess of the
standard owner’s policy, shall have the right to obtain ALTA extended coverage;
provided, however, that the failure to obtain such extended coverage shall not
be a condition to or delay the Closing. Buyer shall be responsible for the cost
and preparation of any survey of the Property Buyer may wish to conduct.
     8. Conditions to Seller’s Obligation to Sell the Property. Seller’s
obligation to close the transactions contemplated by this Agreement is
conditioned upon
     a. Buyer having performed and complied with all terms, covenants,
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or at the Closing;
     b. Seller having received approval of the Amended Parcel Map from all
governmental agencies with jurisdictions and recorded (or caused to be recorded)
the Amended Parcel Map;
     c. Seller having received a letter of opinion from a qualified appraiser
confirming the Purchase Price is fair market value for the Property;
     d. The board of directors of Seller having approved this Agreement;
     e. Seller having received a release of the Property from the lien of the
indenture securing certain of Seller’s debt; and

8



--------------------------------------------------------------------------------



 



     f. Seller having received consent to the sale of the Property from its
revolving credit lender.
     9. Escrow.
     a. Opening of Escrow. Within two (2) business days of the execution of this
Agreement by Buyer and Seller, Buyer shall deliver an executed counterpart
original of this Agreement to the Escrow Holder, and the parties shall open
Escrow with the Escrow Holder at the address set forth on Page 1 of this
Agreement. This Agreement, together with the Escrow Holder’s approved general
instructions, shall constitute the Escrow Instructions for the consummation of
the transaction contemplated herein. In addition, Seller and Buyer shall execute
and deliver such reasonable or customary supplemental escrow instructions or
other instruments as may be reasonably required by the Escrow Holder. If there
is any inconsistency or conflict between this Agreement and the Escrow Holder’s
printed general instructions or any supplemental instructions executed by Buyer
and Seller, this Agreement shall control.
     b. Closing. For the purposes of this Agreement, the “Closing” shall be
defined as the date that the Grant Bargain Sale Deed conveying the Property to
Buyer is recorded in the Official Records of Clark County, Nevada. The Closing
shall occur upon Buyer’s written notice to Seller of the date that Buyer desires
the Closing which date will be no later than October 31, 2005. Buyer shall
provide reasonable notice to Seller of the expected Closing.
     c. Recordation of the Amended Parcel Map and the Declaration of Covenants
Conditions and Restrictions. On or before the Closing Seller will record (or
cause to be recorded) the Amended Parcel Map and the Declaration of Covenants
Conditions and Restrictions.
     d. Prorations.
     i. The Escrow Holder shall prorate all real property taxes, assessments and
other expenses of the Property between Buyer and Seller as of the Closing based
upon the latest available information. Seller shall be responsible for all such
taxes and assessments levied or charged with respect to the Property to and
including the day prior to the Closing, and Buyer shall be responsible for all
taxes and assessments levied or charged with respect to the Property on and
after the day of the Closing.
     ii. Any errors or omissions made in calculating adjustments and prorations
shall be corrected promptly upon the discovery thereof. If any estimations are
made at the Closing regarding adjustments or prorations, the parties shall make
the appropriate correction promptly when accurate information becomes available.
Any corrected

9



--------------------------------------------------------------------------------



 



adjustment or proration shall be paid in cash to the party entitled thereto.
     e. Deposits by Seller. Prior to the Closing, Seller shall execute and
deliver to the Escrow Holder the following:
     i. The Grant Bargain Sale Deed;
     ii. A Certification of Withholding executed by Seller pursuant to
Section 1445 et seq. of the Internal Revenue Code of 1986, as amended, (the
“Certification”);
     iii. An Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) for the Peckman Sign Company Billboard Lease and any condemnation
damages to be paid by the City of Henderson for condemnation of a portion of the
Property for Eastgate Road.
     iv. A declaration of value (“Declaration of Value”) prepared by Escrow
Holder for the purpose of assessing the Nevada Real Property Transfer Tax owed
at the Closing.
     f. Deposits by Buyer. Prior to the Closing, Buyer shall:
     i. deposit in the Escrow the balance of the Purchase Price in the amounts
and at the times designated above; and
     ii. deliver to the Escrow Holder the executed counterparts of the
Declaration of Value and the Assignment and Assumption Agreement.
     g. Disbursements and Other Actions by Escrow Holder. Upon the Closing, the
Escrow Holder shall promptly undertake all of the following in the manner
indicated:
     i. Prorate the taxes and assessments in the manner set forth in this
Agreement;
     ii. Cause the Grant Bargain Sale Deed (with the Declaration of Value), and
any other documents which the parties hereto may mutually direct, to be recorded
in the Official Records of Clark County, Nevada in such order as Buyer and
Seller may direct;

10



--------------------------------------------------------------------------------



 



     iii. Disburse the Purchase Price for the Property as follows:
     (1) Deduct therefrom all items chargeable to the account of Seller pursuant
hereto; and
     (2) The balance of the Purchase Price shall be disbursed to or at the
direction of Seller promptly upon the Closing;
     (3) Deliver to Buyer the original Grant Bargain Sale Deed, Title Policy
(when available) and a copy of any document recorded pursuant to this Agreement;
and
     (4) Deliver to Seller a copy of the Title Policy (when available) and
copies of all other documents delivered to Buyer.
     10. Costs and Expenses. Buyer will pay the recording fees and Buyer and
Seller shall equally share the cost of the transfer taxes. Seller will pay the
portion of the Title Policy premium attributable to standard or CLTA title
insurance coverage. Buyer will pay the cost of extended or ALTA title insurance
coverage. Buyer will pay the cost of the ALTA Survey if Buyer desires extended
title insurance coverage, and the cost of any title insurance endorsements Buyer
may require. Except as otherwise specifically provided herein, the Escrow fee of
the Escrow Holder (including any escrow cancellation charges in the event Escrow
will be canceled for any reason except a party’s default hereunder) will be
shared equally by Seller and Buyer. All other costs will be allocated between
Buyer and Seller in accordance with customary practice in Clark County, Nevada.
     11. Termination and Cancellation of Escrow.
     a. If this Agreement terminates or is properly terminated by either party,
as provided by its terms, then each of the following shall occur:
     i. Escrow shall be deemed automatically terminated regardless of whether
cancellation instructions are signed;
     ii. Neither party shall have any further obligation to the other pursuant
to this Agreement except for indemnity obligations of Buyer expressly stated in
this Agreement to survive the termination of this Agreement;

11



--------------------------------------------------------------------------------



 



     iii. All rights granted to Buyer under this Agreement and in the Property
shall terminate; and
     iv. Except as otherwise provided in this Agreement to the contrary, the
Escrow Holder shall return all funds and documents then held in Escrow to the
party depositing the same.
     b. If the Closing fails to occur because of one party’s default, the
defaulting party shall be liable for all Escrow cancellation and Escrow Holder
charges. If the Closing fails to occur for any other reason, Buyer and Seller
shall share equally in any Escrow cancellation and Escrow Holder charges.
     12. Liquidated Damages. IF BUYER DEFAULTS HEREUNDER BY FAILING TO TIMELY
CLOSE ESCROW, SELLER SHALL BE RELIEVED OF ANY OBLIGATION TO SELL THE PROPERTY TO
BUYER AND SELLER SHALL BE ENTITLED TO THE DEPOSIT AS LIQUIDATED DAMAGES, WHICH
AMOUNT SHALL BE DISBURSED BY ESCROW HOLDER TO SELLER IMMEDIATELY UPON DEMAND
WITHOUT THE REQUIREMENT OF BUYER’S APPROVAL OR SIGNATURE. BUYER AND SELLER AGREE
THAT IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX ACTUAL DAMAGES IN THE
CASE OF BUYER’S DEFAULT AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES IN SUCH EVENT. ESCROW HOLDER IS HEREBY RELIEVED OF LIABILITY
FOR SO RELEASING THE DEPOSIT TO SELLER. IF BUYER ATTEMPTS TO INTERFERE WITH THE
RELEASE OF THE DEPOSIT TO SELLER, OR COMMENCES ANY ACTION AGAINST SELLER OR THE
PROPERTY ARISING OUT OF THIS AGREEMENT, THEN SELLER SHALL NOT BE LIMITED IN THE
AMOUNT OF DAMAGES IT MAY RECOVER FROM BUYER. SUCH LIQUIDATED DAMAGES SHALL BE IN
ADDITION TO, AND SHALL NOT LIMIT OR SUPERSEDE, ANY INDEMNITY OBLIGATIONS OF
BUYER TO SELLER UNDER THIS AGREEMENT OR ANY OBLIGATIONS OF BUYER TO PAY ESCROW
HOLDER’S CANCELLATION CHARGES IN THE EVENT OF BUYER’S DEFAULT. BUYER AND SELLER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION
AND HEREBY EVIDENCE THEIR SPECIFIC AGREEMENT TO THE TERMS OF THIS SECTION BY
PLACING THEIR INITIALS IN THE PLACE PROVIDED BELOW.

             
 
                                            
                                            
 
  Seller’s Initials   Buyer’s Initials    

     13. Default By Seller And Remedies Of Buyer. In the event Seller defaults
in the timely performance of any of Seller’s obligations under this Agreement,
Buyer shall have either of the

12



--------------------------------------------------------------------------------



 



following remedies:
     a. Buyer shall have the right of action against Seller for specific
performance; or
     b. In the alternative, Buyer may elect to terminate this Agreement by
written notice to Seller (with the Deposit and interest accrued while it was
held by the Escrow Holder returned to Buyer even if it was already released to
Seller), whereupon all parties shall be released from liability hereunder;
provided, however such termination will not limit or supersede, any indemnity
obligations of Buyer to Seller under this Agreement or any obligations of Buyer
to pay the Escrow Holder’s cancellation charges in the event of Buyer’s default.
     14. Representations, Warranties and Disclosures.
     a. Seller hereby represents and warrants to Buyer that:
     i. This Agreement and all documents executed by Seller which are to be
delivered to Buyer at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Seller and are, or at the Closing will be,
legal, valid and binding obligations of Seller.
     ii. Seller is not a “foreign person” within the meaning of Section 1445 et
seq. of the Internal Revenue Code of 1986, as amended.
     b. Buyer hereby represents and warrants to Seller that this Agreement and
all documents executed by Buyer which are to be delivered to Seller at the
Closing are, or at the time of Closing will be, duly authorized, executed and
delivered by Buyer and are, or at the Closing will be, legal, valid and binding
obligations of Buyer.
     15. Damage or Condemnation Prior to Closing. Seller shall promptly notify
Buyer of any casualty to the Property or any condemnation proceeding (other than
the threatened condemnation of a portion of the Property for Eastgate Road by
the City of Henderson) occurring after the date of the Agreement and prior to
the Closing. If any such damage or proceeding relates to or may result in the
loss of any significant portion of the Property or materially and adversely
affects access to or development of the Property, Buyer may, at its option,
elect either to (a) terminate this Agreement, in which event the Deposit (with
interest accrued while the Deposit was held by the Escrow Holder) shall be
returned to Buyer and neither party shall have any further rights or obligations
hereunder; or (b) continue this Agreement in effect, in which event, upon the
Closing, Buyer shall be entitled to any compensation, awards or other payments
or relief resulting from such casualty or condemnation. It is agreed that the
threatened condemnation of a portion of the Property for Eastgate Road will not
materially and adversely

13



--------------------------------------------------------------------------------



 



affect access to or development of the Property. This is intended as an express
provision with respect to destruction and condemnation which supersedes the
provisions of the Nevada Uniform Vendor and Purchaser Risk Act.
     16. Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be personally delivered or sent by
express or certified mail, postage prepaid, return receipt requested, hand
delivered or sent by facsimile or e-mail, or via a reliable overnight courier
such as Federal Express, and shall be deemed received upon the earlier of (a) if
personally delivered or via overnight courier, the date of delivery to the
address of the person to receive such notice; (b) if mailed, upon the date of
receipt as disclosed on the return receipt; or (c) if given by e-mail or
facsimile, when sent.

         
 
  To Buyer:   Marnell Properties, LLC
 
      6650 Via Austi Parkway, Suite 150
 
      Las Vegas, Nevada 89119
 
       
 
  To Seller:   Kent R Stephenson
 
      Pioneer Companies Inc
 
      700 Louisiana Street
 
      Suite 4300
 
      Houston, TX 77002
 
      (713) 570-3257
 
       
 
  With a copy to:   Mark H. Goldstein
 
      Lionel Sawyer & Collins
 
      300 S. 4th St.
 
      Suite 1700
 
      Las Vegas, NV 89101
 
      e-mail: mgoldstein@linoelsawyer.com
 
            To Escrow Holder:     To the address set forth on Page 1 of this
Agreement.

          Notice of change of address shall be given by written notice in the
manner detailed in this Section. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.
     17. Partial Invalidity. If any portion of this Agreement shall be declared
by any court of competent jurisdiction to be invalid, illegal or unenforceable,
such portion shall be deemed severed from

14



--------------------------------------------------------------------------------



 



this Agreement and the remaining parts hereof shall remain in full force and
effect as fully as though such invalid, illegal or unenforceable portion had
never been part of this Agreement.
     18. Attorneys’ Fees. In the event of the bringing of any action or suit by
a party hereto against another party hereto by reason of any breach of any of
the covenants or agreements or any inaccuracies in any of the representations
and warranties on the part of the other party arising out of this Agreement,
then, in that event, the prevailing party in such action or dispute, whether by
final judgment or out-of-court settlement, shall be entitled to have and recover
of and from the other party all costs and expenses of suit, including actual
attorneys’ fees.
     19. No Brokers. Seller represents and warrants to Buyer, and Buyer
represents and warrants to Seller, that except for Grubb & Ellis, whose
commissions are payable pursuant to a separate listing agreement, no broker or
finder has been engaged by it, respectively, in connection with any of the
transactions contemplated by this Agreement or, to its knowledge, is in any way
connected with any of such transactions. In the event of any claims for brokers’
or finders’ fees for the consummation of this Agreement, then Buyer shall
indemnify, save harmless and defend Seller from and against such claims if they
shall be based upon any statement or representation or agreement by Buyer. The
foregoing indemnity shall survive the Closing or any termination of this
Agreement.
     20. Survival. The covenants, agreements, representations and warranties of
both Buyer and Seller set forth in this Agreement shall survive any
investigation of the parties, the recordation of the Grant Bargain Sale Deed and
the Closing, and each party hereby indemnifies, agrees to defend and holds the
other free and harmless from any loss, cost, expense, claim, liability or damage
arising out of the failure to fully perform such covenant or agreement or such
representation or warranty claimed or proven to be false or inaccurate.
     21. Required Actions of Buyer and Seller; Cooperation of Seller. Buyer and
Seller agree to execute such instruments and documents and to diligently
undertake such actions as may be required in order to consummate the purchase
and sale herein contemplated and shall use their best efforts to accomplish the
Closing in accordance with the provisions hereof.
     22. Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof.
     23. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument. Facsimile signatures shall be acceptable
as original.

15



--------------------------------------------------------------------------------



 



     24. Captions. Any captions to, or headings of, the sections or subsections
of this Agreement are solely for the convenience of the parties hereto, are not
a part of this Agreement, and shall not be used for the interpretation or
determination of the validity of this Agreement or any provision hereof.
     25. No Obligations to Third Parties. The execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate any of the
parties thereto, to any person or entity other than the parties hereto.
     26. Exhibits. The exhibits attached hereto are hereby incorporated herein
by this reference.
     27. Amendment to this Agreement. The terms of this Agreement may not be
modified or amended except by an instrument in writing executed by each of the
parties hereto.
     28. Waiver. The waiver or failure to enforce any provision of this
Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereof.
     29. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.
     30. Fees and Other Expenses. Except as otherwise provided herein, each of
the parties shall pay its own fees and expenses in connection with this
Agreement.
     31. Entire Agreement. Buyer acknowledges that, notwithstanding any prior or
contemporaneous oral or written representations, statement, document or
understandings, this Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof. This Agreement supersedes any
prior agreements, negotiations and communications, oral or written, and contains
the entire agreement between Buyer and Seller as to the subject matter hereof.
No prior or subsequent agreement, representation or promise made by either party
hereto, or by or to an employee, officer, agent or representative of either
party, shall be of any effect unless it is in writing and executed by the party
to be bound thereby.
     32. Successors and Assigns. This Agreement and all of the terms, conditions
and provisions hereof shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties hereto. Buyer shall have the
unconditional right to assign its position under this Agreement for resale and
profit and/or designee a nominee to take title to the Property at Closing,
provided said entity assumes all obligations of Buyer under this Agreement.
Following any such assignment, all references herein to “Buyer” shall mean such
assignee.

16



--------------------------------------------------------------------------------



 



     33. Computation of Periods. All periods of time referred to in this
Agreement shall include all Saturdays, Sundays and Nevada or national holidays,
unless the period of time specifies business days; provided that, if the date or
last date to perform any act or give a notice with respect to this Agreement
shall fall on a Saturday, Sunday or a Nevada or national holiday, such act or
notice may be timely performed or given on the next succeeding day which is not
a Saturday, Sunday or a Nevada or national holiday. A business day is day except
a Saturday, Sunday or a day on which state or federal banks doing business in
Clark County, Nevada or required to close. All prorations shall be made on an
“actual days” basis, based on a 365-day year.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.
“SELLER”
Pioneer Americas LLC, a Delaware limited liability company as successor to
Pioneer Chlor Alkali Company Inc.

     
By:
  /s/ Michael Y. McGovern
 
   
 
  Its: President

“BUYER”
Marnell Properties, LLC a Nevada limited liability company

     
By:
  /s/ Brad Schnepf
 
   
 
  Its: President

18



--------------------------------------------------------------------------------



 



ESCROW HOLDER APPROVES THE ESCROW PROVISIONS AND SPECIFIC INSTRUCTIONS TO ESCROW
HOLDER SET FORTH IN THE FOREGOING AGREEMENT AND AGREES TO ACT IN ACCORDANCE
THEREWITH.
NEVADA TITLE COMPANY

             
By:
          Date: June ___, 2005
 
           
 
           
Its:
           
 
           

19